







Exhibit 10(ar)




 
Non-Employee Director Compensation
 
March 2017
 
 
 
 
 
 
Board Member Fees:
 
 
 
 
 
 
 
 
 
Annual Retainer:
 
$
60,000


 
 
Annual Equity Award:
 
$
105,000


(1)(2)
 
 
 
 
 
 
 
 
$
165,000


 
 
 
 
 
 
 
 
 
 
 
 
Lead Director Fee:
 
$
20,000


 
 
 
 
 
 
 
Committee Chair Fees:
 
 
 
 
 
 
 
 
 
Audit
 
$
15,000


 
 
Compensation
 
$
15,000


 
 
Nominating & Governance
 
$
10,000


 
 
Regulatory & Compliance
 
$
15,000


 
 
 
 
 
 
 
Meeting Fees:
 
$
1,500


(3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)
Target Value of restricted stock units
 
 
 
(2)
New Directors receive an award of a pro-rated number of shares of the most
recent annual grant based on the months remaining until the next annual grant
(3)
For meetings attended in excess of 24 in a year
 
 
 
 
 
 
 
 






